NO. 12-09-00248-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           §
IN RE: JAMES EARL BUTLER,
RELATOR                                                    §    ORIGINAL PROCEEDING

                                                           §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a pro se motion to dismiss this original proceeding. No decision having
been delivered by this court, the motion is granted, and the original proceeding is dismissed in
accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered August 19, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)